Citation Nr: 0618126	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  03-22 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from September 1944 to 
December 1945, and from October 1951 to August 1953.  Records 
indicate additional service with the Army National Guard.  

The veteran died in December 1985.  The appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision rendered by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In September 2004, the Board remanded 
this case in order to obtain additional evidence and to 
address due process concerns.  The case is again before the 
Board for appellate consideration.


FINDINGS OF FACT

1.  During the veteran's lifetime, service connection was not 
established for any disability.

2.  The veteran died in December 1985, with cardiorespiratory 
arrest identified as the immediate cause of death, due to or 
as a consequence of cancer of the left lung, due to or as a 
consequence of chronic obstructive pulmonary disease (COPD).

3.  The competent medical evidence fails to establish a link 
between the veteran's fatal lung cancer and COPD and his 
service, to include any possible inservice exposure to 
asbestos.




CONCLUSION OF LAW

The causes of the veteran's death, lung cancer and COPD, were 
not incurred in or aggravated by active service or by 
inactive duty training, nor may lung cancer be presumed to 
have been incurred in or aggravated by active duty.  38 
U.S.C.A. §§ 101(24), 106, 1101, 1110, 1111, 1112, 1113, 1131, 
1137, 1310 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.312 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Because the Court's decision 
is premised on the five elements of a service connection 
claim, it is the consensus opinion within the VA that the 
analysis employed can be analogously applied to any matter 
that involves any one of the five elements of a "service 
connection" claim, to include an increased rating claim.  

VA satisfied its duty to notify by letters from the RO issued 
in September 2001, September 2003, and February 2005, 
informing the appellant of what evidence was required to 
substantiate her claim, and of her and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in her possession to the 
VA.  

The Board notes that notice as to the assignment of an 
effective date, in the event of an award of benefits, was not 
addressed in any communication sent to the appellant during 
the course of this appeal.  Such failure to do so is not 
prejudicial to the appellant, inasmuch as no compensation is 
awarded herein.  As such, any deficiency in notice with 
regard to the assignment of an effective date is rendered 
moot.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable agency of original jurisdiction determination.  
See Pelegrini v. Principi, 14 Vet. App. 412 (2004).  In the 
present case, since the initial VCAA letter was issued in 
September 2001, prior to the initial adjudication of this 
claim in January 2003, there is no failure to comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  

Duty to assist

With regard to the duty to assist, service personnel and 
medical records, the veteran's death certificate, and private 
post service clinical documents, have been associated with 
the claims file.  In addition, a medical statement solicited 
by VA from a VA physician is of record.  The appellant was 
offered, and declined, the opportunity to present testimony 
at the RO and/or before a member of the Board.  The Board has 
carefully reviewed her statements and concludes that she has 
not identified further evidence not already of record that 
could be obtained.  The Board has also perused the records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her case.  Essentially, all available evidence 
that could substantiate the case has been obtained.  There is 
no indication in the file that there are additional available 
and relevant records that have not yet been secured.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of the claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Legal criteria and analysis

Service connection may be established for disability or death 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Certain enumerated disabilities, to include cancer, may be 
presumed to have been incurred or aggravated during service 
if manifested to a compensable degree within a specific 
period (usually one year) following service separation.  
38 U.S.C.A. §§ 1101, 1111, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related. or a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.  
38 C.F.R. § 3.312.

The Board initially notes that the veteran, during his 
lifetime, had not established service connection for any 
disability.  Accordingly, the only question before the Board 
is whether his fatal lung cancer and COPD were incurred in or 
aggravated by service, such that service connection would be 
warranted for that disability.

A review of the veteran's service medical records does not 
demonstrate that a chronic pulmonary disorder, to include 
either lung cancer or COPD, was manifested during the 
veteran's periods of active service.  The report of the 
medical examination conducted pursuant to his separation from 
his first period of service, dated in December 1945, shows 
that his lungs were clinically evaluated as normal and that a 
chest x-ray was negative.  A March 1952 medical record shows 
treatment for bronchitis; however, the report of the medical 
examination conducted in conjunction with his separation from 
his second period of active service, in August 1953, shows 
that his lungs were normal and that a chest x-ray was 
negative.  A report of medical history prepared in August 
1953 shows that he denied having, or ever having had, 
shortness of breath, chest pain or pressure, or chronic 
cough.  

The medical evidence, in fact, reflects that lung cancer was 
first identified in 1982, almost 30 years following the 
veteran's separation from service.  Post-service medical 
records dated prior to 1982 show that the veteran had a 
history of COPD that had been preceded by bronchitis.  The 
earliest medical evidence of any post-service pulmonary 
impairment, however, is dated in 1967, when the veteran was 
accorded treatment for a cough that had persisted for three 
to four years.  Even if the Board was to assume, for the 
purpose of this discussion, that the cough apparently first 
manifested in approximately 1963 was a precursor of the 
veteran's ultimately fatal COPD and lung cancer, the onset of 
such symptoms nonetheless occurred ten years following the 
completion of active service.  The medical evidence does not 
demonstrate that a chronic pulmonary problem had been 
manifested either in service or, with reference to lung 
cancer, within one year after separation therefrom.  In 
addition, there is no medical evidence indicating that the 
disability identified clinically in 1967 was found to be 
etiologically related to the single episode of bronchitis 
noted in 1952. 

The Board notes that the veteran apparently had inactive duty 
training, in the form of National Guard service, prior to 
entering active service in 1944, between his periods of 
service, and following his separation from his second period 
of service in 1953.  Service connection premised on inactive 
duty training, however, requires the incurrence of an injury 
therein, rather than the manifestation of a disease or injury 
during service.  By its very nature, COPD and lung cancer do 
not constitute "injuries."

In support of her claim, the appellant has alleged that the 
death of the veteran was related to his exposure to asbestos 
while serving with the National Guard; any such exposure 
could, in a sense, be considered to be the incurrence of an 
injury.  However, the medical evidence does not demonstrate 
that the veteran's COPD and lung cancer were found to be 
attributable to asbestos exposure.  To the contrary, such a 
position was specifically rejected in a February 2006 opinion 
by a VA pulmonary specialist upon review of the veteran's 
claims file.  The specialist noted that there was no evidence 
that the veteran had engaged in an occupation during his 
service that was associated with significant asbestos 
exposure, and that there was no evidence that the veteran had 
been exposed to aerosolized asbestos fibers during his 
National Guard service, which had involved deployment at a 
National Guard armory that later underwent asbestos removal.  
The specialist also noted that the numerous reports of chest 
radiographs contained in the veteran's claims folder did not 
specify findings consistent with significant asbestos 
exposure.  The specialist observed that "the likely cause" 
of the veteran's lung cancer and COPD was tobacco use; "I 
find no evidence in this record of significant asbestos 
exposure by history or by test results.  Therefore, it is 
unlikely that any exposure, including asbestos, during this 
[veteran's] period of active service contributed to this 
veteran's medical conditions or his death."

The Board notes, in passing, that service connection, to 
include service connection for the cause of the veteran's 
death, cannot be based on inservice use of tobacco products 
for claims filed, as is the case here, on or after June 9, 
1998.  See 38 U.S.C.A. § 1103 (West 2002). 

In brief, the only evidence that supports the appellant's 
claim that the veteran's death is due to asbestos exposure is 
her own contentions to that effect.  It must be pointed out 
that she has not established that she is an expert in any 
related field, and she is therefore not competent to express 
an authoritative opinion regarding the veteran's death as it 
would relate to his military service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death.  The 
appellant's claim, accordingly, fails.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


